Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This application is a 371 of PCT/EP2018/057641.
	Claims 1-7 and 13-14 are pending.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to a modified mussel adhesive protein.

Group II, claim(s) 13, drawn to a polynucleotide encoding a modified mussel adhesive protein having a sequence of at least 99% identity to SEQ ID NO:5, 6, or 7.  
III, claim(s) 14, drawn to an aminoacyl-tRNA synthetase comprising an amino acid sequence having at least 98% sequence identity to SEQ ID NO:8, 9, or 10.  


This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I: modified mussel adhesive protein/encoded modified mussel adhesive protein.  Applicant is required to elect ONE modified mussel adhesive protein by (1) identifying its sequence identifier or (2) identifying the parent mussel adhesive protein and identifying all modifications made in said parent mussel adhesive protein.
Group I: polynucleotide encoding a modified mussel adhesive protein.  Applicant is required to elect ONE polynucleotide by (1) identifying its sequence identifier or (2) identifying the parent mussel adhesive protein and identifying all modifications made in said parent mussel adhesive protein.  
Groups III: aminoacyl-tRNA synthetase.  Applicant is required to elect ONE aminoacyl-tRNA synthetase by identifying its sequence identifier.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 13, and 14.


There is no technical feature linking Groups I-II with Group III because the amino acyl-tRNA synthetase of Group III does not share any common structure or common function with the modified mussel adhesive protein/nucleic acid encoding said modified mussel adhesive protein.    
The technical feature linking Groups I-II appears to be that they all relate to a modified mussel adhesive protein.
WO 2015/126480 (form PTO-1449) discloses modified mussel adhesive proteins, such as Mfp3 and Mfp5 with tyrosines converted to DOPA ([0026]).  Soloshonok (form PTO-1449) discloses that efficient protection of the DOPA chatechol hydroxide is essential to construct products such as the mfps proteins.  WO 2006/034410 (form PTO-1449) suggests photocaged/photoprotection of DOPA ([0118] and [0125]).  Therefore, one having ordinary skill in the art would have been motivated to use the photocaged DOPA in the modified mussel adhesive protein.
Therefore, the technical feature linking the inventions of Groups I-II does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.

The special technical feature of Group I is a modified mussel adhesive protein.

The special technical feature of Group II is a polynucleotide encoding a modified mussel adhesive protein having a sequence of at least 99% identity to SEQ ID NO:5, 6, or 7. 

The special technical feature of Group III is an aminoacyl-tRNA synthetase comprising an amino acid sequence having at least 98% sequence identity to SEQ ID NO:8, 9, or 10.  
 


The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652